                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


GERALD MCDOWELL CIVIL ACTION

VERSUS

SOCIAL SECURITY
ADMINISTRATION NO.: 19-00570-BAJ-RLB




                              RULING AND ORDER

      Before the Court is the United States Magistrate Judge's Report and

Recommendation (Doc. 24) pursuant to 28 U.S.C. §636(b)(l). The Report and

Recommendation addresses Defendant s Motion to Dismiss (Doc. 20) in response to


pro se Plaintiff Gerald McDowells Complaint (Doc. 1), filing suit against Defendant

for denial of benefits. The Magistrate Judge recommended that the Defendant s

Motion be granted and that Plaintiffs claims for disability benefits under the

provisions of Titles II and XVI of the Social Security Act be dismissed with prejudice

for Plaintiffs failure to exhaust administrative remedies. The Magistrate Judge

further recommends that any claims brought by Plaintiff outside of his claims for

disability benefits under provisions of Titles II and XVI of the Social Security Act be

dismissed without prejudice for Plaintiffs failure to name defendants that can

answer the claims. Lastly, the Magistrate Judge recommends that the Plaintiffs

M.otion for Default Judgment (Doc. 13) be denied as moot and the matter be closed.
       The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. §636(b)(l), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. Plaintiff filed an objection, and the

Defendant did not file a response.

       Plaintiff objects to the recommended dismissal of his claims without prejudice.

Plaintiff claims that his Complaint was served to the appropriate parties. (Doc. 25 at

p. 1). Plaintiff further claims that these Defendants were summoned and did not

enter an appearance. (Id.). Plaintiff argues that since the agencies he served did not

deny his allegations, they must be admitting to them. (Id.). Plaintiff contends that

his matter should be set for trial or be permitted to reach the summary judgment

phase. (Id.)

       The Court finds that Plaintiff failed to exhaust his administrative remedies.

Plaintiff failed to request a hearing before an administrative law judge within the

time allotted, and now the time to do so has expired. Plaintiffs failure to obtain a

final administrative decision means that his request for Social Security disability

benefits is not subject to judicial review by the Court. Thus, this Court lacks the

subject matter jurisdiction to proceed any further.

       The Court also finds that, to the extent that Plaintiff is requesting other

benefits outside the Social Security Administration, he did not name or serve the

proper defendants for such other claims. Plaintiff only served the Social Security

Administration, this Court, and the United States Attorney General. These parties
are not the proper defendants for claims requesting housing, transportation, utilities,


and childcare.


       Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judges Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and


recommendation.


      IT IS ORDERED that the Magistrate Judge's Report and

Recommendation (Doc. 24) is ADOPTED as the Court's opinion herein.

      IT IS FURTHER ORDERED that Defendant's Motion is GRANTED.

Plaintiffs claims for disability benefits under the provisions of Titles II and XVI of

the Social Security Act are DISMISSED WITH PREJUDICE for the failure to

exhaust administrative remedies.


      IT IS FURTHER ORDERED that all other claims be dismissed WITHOUT

PREJUDICE.

      IT IS FURTHER ORDERED that Plaintiffs Motion for Default (Doc. 13) is

DENIED AS MOOT.
                                                            \4^.
                          Baton Rouge, Louisiana, this <-A/ ~ ~dav of January, 2020.




                                             ^
                                        JUDGE BRIAN l^U/CKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
